In an action, inter alia, for specific performance of a contract for the sale of real property, the proposed intervenor, Emptage & Associates, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Fitts, J), dated October 28, 2003, as denied the motion of the defendant Cape Hampton, LLC, to dismiss the complaint pursuant to CFLR 3211 (a) (7).
Ordered that the appeal is dismissed, without costs or disbursements.
The appellant is not aggrieved by the order appealed from (see CFLR 5511). Its motion to intervene and to join in the motion by Cape Hampton, LLC, was not considered by the Supreme Court and therefore is not before this Court. Schmidt, J.E, Goldstein, Crane and Fisher, JJ, concur.